FILED
                             NOT FOR PUBLICATION                            MAR 23 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MARITZA IVONNE AVELAR, AKA                       No. 14-72448
Maritza Cruz,
                                                 Agency No. A088-968-014
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

      Maritza Ivonne Avelar, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s (“IJ”) removal order denying her request for a

continuance. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion for a continuance, and review de novo questions

of law. Ahmed v. Holder, 569 F.3d 1009, 1012 (9th Cir. 2009). We deny the

petition for review.

      The agency did not abuse its discretion in denying Avelar’s request for a

further continuance where she did not demonstrate good cause. See 8 C.F.R.

§ 1003.29; Ahmed, 569 F.3d at 1012 (factors considered in determining whether

the denial of a continuance constitutes an abuse of discretion include the nature of

the evidence excluded as a result of the denial).

      We reject Avelar’s contentions that the BIA ignored her arguments, failed to

provide a reasoned explanation for its actions, or applied an incorrect legal

standard, where the agency invoked the applicable “good cause” legal standard and

cited pertinent legal authorities in analyzing her claims. See Najmabadi v. Holder,

597 F.3d 983, 990 (9th Cir. 2010) (agency need not “write an exegesis on every

contention” (internal citation omitted)). Moreover, Avelar’s contentions that the IJ

had granted no prior continuances, and that the IJ’s denial of a continuance

violated her statutory right to counsel lack merit, where the record reflects that the

IJ gave Avelar two opportunities to gather information and file any applications for

relief, and where Avelar was represented by her attorney of choice throughout

proceedings. Accordingly, Avelar’s due process claims must fail. See Lata v. INS,


                                           2                                    14-72448
204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error to prevail on a due process

claim).

      PETITION FOR REVIEW DENIED.




                                         3                                   14-72448